Citation Nr: 1812115	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-24 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide agents and/or as secondary to service-connected posttraumatic stress disorder.

2.  Entitlement to service connection for restless leg syndrome, to include as due to exposure to herbicide agents.

3.  Entitlement to service connection for a disability manifested by numbness and tingling of the hands, to include as due to exposure to herbicide agents.

4.  Entitlement to service connection for a disability manifested by numbness and tingling of the feet, to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012  and June 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.  In December 2014 and September 2017, the Board remanded the issues listed on the title page for additional development and the case now returns for further appellate review.


FINDING OF FACT

On February 7, 2018, the Board received notice from the Veteran's authorized representative that the Veteran wished to withdraw the instant appeal in its entirety.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (2012).  An appeal may be withdrawn by an appellant or by his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).   In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


